THE STATE OF TEXAS
                                         MANDATE
TO THE 294TH DISTRICT COURT OF VAN ZANDT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 30th
day of December, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Jerry Don Whatley, Appellant                              No. 06-12-00117-CR

                   v.                                     Trial Court No. CR05-00442

The State of Texas, Appellee



        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
order that Whatley pay $3,249.00 in attorney fees. As modified, the judgment of the trial court is
affirmed.
        We note that the appellant, Jerry Don Whatley, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 10th day of March, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk